Appeal from a *1119judgment of the County Court of Clinton County (Ryan, J.), rendered March 7, 2008, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced in accordance with the plea agreement as a second felony offender to IV2 to 3 years in prison to be served consecutively with the sentence he was presently serving. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment to represent defendant on the basis that there are no nonfrivolous issues to be advanced on appeal. Based upon our review of the record and counsel’s brief, we agree. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Lahtinen, Malone Jr. and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.